Title: From Thomas Jefferson to Schweighauser & Dobrée, 12 February 1787
From: Jefferson, Thomas
To: Schweighauser & Dobrée



Gentlemen
Paris Feb. 12. 1787

I have received the order of Congress for the settlement of your accounts, of which order you were pleased to send me a copy  in your favor of Jan. 27. I have reason to expect still an additional order on the same subject. This will probably arrive by the time I shall have compleated a journey into the South of France which my health obliges me to take. I purpose to return by the way of Bourdeaux and Nantes, at which last mentioned place I shall have the honour of seeing you, and of taking arrangements for the settlement with as little delay and trouble to you as possible. I have the honour to be Gentlemen your most obedient and most humble servant,

Th: Jefferson

